DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed on 11/9/2021.  Claims 1-19 are pending.  Claims 1, 8, 11, and 17 have been amended.
The rejection of claims 8 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite is withdrawn in response to Applicant’s amendments.
The rejection of claims 1-19 under 35 U.S.C. 102(a)(1) as being anticipated by Rizzetto et al.  (EP 2239363) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios (US 2019/0153656) in view of Favaro et al.  (US 2017/0350060).
Regarding claim 1, Rios discloses a front-load washing machine appliance comprising: a cabinet (12); a tub positioned within the cabinet (14); a wash basket rotatably mounted within the tub, the wash basket defining a wash chamber for receiving articles for washing (16); an additive drawer defining a pod compartment mounted to the cabinet (116, 62); and a front baffle extending between the tub and the cabinet (26), the front baffle defining an outlet aperture along a fluid path between the pod compartment and the wash chamber (Figure 1: where 64 passes through 26); wherein the additive drawer further defines a chamber outlet downstream from the pod compartment and upstream from the front baffle (the outlet as 
Rios does not expressly disclose wherein the articulating bridge is pivotable toward the chamber outlet.  Rios shows the articulating bridge is pivotable toward a rear of the receptacle (Figures 3A-3D).
Favaro discloses a washing machine having a drawer (22) and a compartment (23a) adapted to be filled with treating agent, which is fluidly connected to a bottom (21a) of a housing (21) through an aperture (26) defined at a rear of the first compartment (paragraph 166; Figure 5).
Because it is known in the art to have an aperture at a rear of the compartment, and the results of the modification would be predictable, namely, providing a means of dispensing the treating chemistry from the receptacle, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the articulating bridge is pivotable toward the chamber outlet.
Claims 2-4, 6, 7, 9, and 10 are considered to be met by Rios, in view of Favaro, as applied above and which results in: wherein the additive drawer is mounted above the wash basket (Rios: Figure 1: 16, 60); wherein the additive drawer is slidably mounted to move linearly along the cabinet in a transverse direction (Rios: paragraph 47); wherein the outlet aperture defines a spray path directed into the wash chamber (Rios: at 66); wherein the wash basket defines a rotation axis, and wherein the outlet aperture is defined above the rotation axis along a vertical direction (Rios: see 90 and where 64 meets 26); wherein the tub defines a top apex and a .

Claims 5, 8, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios (US 2019/0153656), in view of Favaro et al.  (US 2017/0350060), and further in view of Hengesbach et al.  (US 2015/0089979).
Regarding claim 5, Rios, in view of Favaro, is relied upon as above, but does not expressly disclose wherein the spray path is directed rearward in to the wash chamber and away from the front baffle.
Hengesbach discloses a laundry treating appliance having a dispenser (62) connected to a dispensing nozzle (66) located on a bellows (26).  Figure 3 shows the dispensing nozzle (66) is opened toward a rear of the drum (16), and it is disclosed that the dispensing nozzle (66) may be configured such that the treating chemistry is dispensed under a desired amount of pressure (paragraph 19).
Because it is known in the art to have a dispensing nozzle opened rearwardly and configured to dispense under a desired amount of pressure, and the results of the modification would be predictable, namely, providing a dispensing nozzle as is known, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed 

Regarding claim 8, Rios, in view of Favaro, is relied upon as above and further discloses a door movably attached to the cabinet to move between an open position permitting access to an opening and a closed position restricting access to the opening, the door comprising a central body and a perimeter rim extending outward from the central body, (Rios: 24; paragraph 18), but does not expressly disclose wherein the central body is in selective contact with the front baffle in the closed position.
Hengesbach is relied upon as above and further discloses the bellows (26) seals against an outer surface of the door (24).  Figure 3 shows that the door (24) has a perimeter rim and the bellows (26) seals the door at a central portion thereof.
Because it is known in the art to provide a door and bellows as claimed, and the results of the modification would be predictable, namely, providing a seal as is known, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the central body is in selective contact with the front baffle in the closed position.

Regarding claim 11, Rios, in view of Favaro, is relied upon as above, but does not expressly disclose wherein the outlet aperture is disposed radially inward from the tub and above the rotation axis.  As interpreted above, the outlet aperture of Rios is where the conduit (64) passes through the bellows (26).

Because it is known in the art to provide the dispensing nozzle at the bellows as claimed, and the results of the modification would be predictable, namely, providing a bellows and nozzle as is known, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the outlet aperture is disposed radially inward from the tub and above the rotation axis.
Claims 12-13, 18, and 19 are considered to be met by Rios, in view of Favaro, and further in view of Hengesbach as applied and discussed above. 
Claims 14-16 are considered to be met by Rios, in view of Favaro, and further in view of Hengesbach, as applied above and which results in: wherein the outlet aperture defines a spray path directed into the wash chamber (Hengesbach: 66; also see the above discussion of Hengesbach); wherein the spray path is directed rearward into the wash chamber and away from the front baffle (Hengesbach: 14, 26, 66; also see the above discussion of Hengesbach); wherein the tub defines a top apex and a bottom apex, and wherein the outlet aperture is circumferentially offset from the top and bottom apexes (Rios: see 14; Hengesbach: see 14, 66).

Regarding claim 17, Rios, in view of Favaro, and further in view of Hengesbach is relied upon as applied to claim 11, and further discloses a door movably attached to the cabinet to 
Hengesbach is relied upon as above and further discloses the bellows (26) seals against an outer surface of the door (24).  Figure 3 shows that the door (24) has a perimeter rim and the bellows (26) seals the door at a central portion thereof.
Because it is known in the art to provide a door and bellows as claimed, and the results of the modification would be predictable, namely, providing a seal as is known, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the central body is in selective contact with the front baffle in the closed position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711